Citation Nr: 0532662	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  95-42 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina




THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for low back disability prior to March 9, 2005.  

2.  Entitlement to a rating in excess of 20 percent for low 
back disability since March 9, 2005.  




ATTORNEY FOR THE BOARD

M. Johnson, Counsel




INTRODUCTION

The veteran served on active duty from April 1972 to  April 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The Board remanded the case in June 2004 for further 
development, and the case was returned to the Board in 
October 2005.  


FINDINGS OF FACT

1.  For the period prior to March 9, 2005, the evidence shows 
no more than slight limitation of motion and lumbosacral 
strain with no more than characteristic pain on motion.  The 
veteran's service-connected low back disability is not 
manifested by neurological impairment, muscle spasm on 
extreme forward bending, loss of lateral spine motion, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

2.  For the period since March 9, 2005, the evidence 
demonstrates limitation of motion, including 0 to 60 degrees 
of forward flexion, and possible intervertebral disc disease, 
which is no more than mild, or with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  


CONCLUSION OF LAW

1.  For the period prior to March 9, 2005, the criteria for a 
rating in excess of 10 percent for the veteran's low back 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 38 
C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235-5243 (2005).  

2.  For the period since March 9, 2005, the criteria for a 
rating in excess of 20 percent for the veteran's low back 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 38 
C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235-5243 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in his or her possession.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process. "  Id. at 120.  

In the case at hand, the veteran was provided the notice 
required under the VCAA and the implementing regulations by 
letters dated in May 2003 and July 2004.  The RO informed the 
veteran of the evidence required to substantiate his claim.  
He was given ample time to respond.  Thereafter, the RO 
readjudicated the veteran's claim in July 2005.  Furthermore, 
in this case, there is no indication or reason to believe 
that the RO's decision would have been different had the 
claim not been adjudicated before the RO provided the veteran 
notice required by the VCAA.  Therefore, the Board believes 
that the RO properly processed the claim following compliance 
with the notice requirements of the VCAA and the implementing 
regulations and that any procedural error by the RO was not 
prejudicial to the veteran.  

Moreover, all pertinent, available evidence has been obtained 
in this case. In addition, the veteran has been afforded 
appropriate VA examinations.  Neither the veteran nor his 
representative has identified any outstanding evidence or 
information that could be obtained to substantiate his claim.  
The Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

The Board notes that VA's General Counsel has held that the 
notification requirements of the VCAA and the regulations 
implementing it are not applicable to initial evaluation 
issues.  VAOPGCPREC 8-2003 (Dec. 22, 2003). The Board is 
bound by this opinion.  See 38 U.S.C.A. § 7104(c) (West 
2002).  However, the Board notes that the facts pertinent to 
this claim have also been properly developed and that no 
further development is required with respect to this claim.  

Accordingly, the Board will address the merits of the claims.


Factual Background

Historically, it is noted that service connection for a low 
back disorder was initially granted in a March 1993 RO 
decision with a 0 percent (noncompensable) evaluation, 
effective in May 1, 1992.  The initial disability rating was 
increased to 10 percent disabling in an August 1995 rating 
action.  In a July 2005 RO decision, the evaluation for 
degenerative changes of the lumbar spine was increased to 20 
percent disabling, effective March 9, 2005.  

On VA examination in September 1993, range of motion testing 
of the low back revealed forward flexion of 85 degrees, 
limited by pain, backward extension of 25 degrees, left and 
right lateral flexion of 40 degrees with pain and right and 
left rotation of 35 degrees with pain.  No objective evidence 
of pain on motion was noted.  It was noted that the veteran 
had episodes of right lateral thigh paresthesias 
intermittently .  Heel walking caused right lateral thigh 
paresthesias or pain intermittently.   The diagnoses included 
low back strain, mild scoliosis, mild spondylosis, and 
degenerative changes in the lumbar vertebral bodies by X-ray.  

On VA examination in February 1999, it was noted that there 
was no pain on palpation of the lumbosacral spine.  No 
evidence of any muscle spasm or fasciculation of the 
lumbosacral paraspinal muscles was shown.  Active range of 
motion of the lumbosacral spine was within normal limits in 
all planes.  The diagnosis included low back pain with no 
other significant focal neuromuscular or functional deficits 
noted on examination.  

On VA examination in March 2005, the veteran reported daily 
low back pain, primarily on the right side which went down 
the lateral right thigh to the mid calf.  He stated that the 
pain was constant.  He reported some numbness in the anterior 
thigh, with no weakness, and no bowel or bladder 
incontinence.  It was noted that the veteran had serious 
diabetes and was a double amputee.  The veteran reported that 
he had three episodes in the last 12 months of physician-
directed bedrest, each lasting one to two weeks.  He was not 
taking any medication for his low back disorder.  On physical 
examination, normal curvature of the thoracolumbosacral spine 
with no tenderness or spasm was reported.  The veteran had 
right and left lateral bending from 0 to 25 degrees and 
extension from 0 to 15 degrees with pain.  The veteran 
demonstrated flexion from 0 to 60 degrees with pain and right 
and left rotation from 0 to 40 degrees with pressure on right 
rotation.  Normal sensation in the lower extremities was 
noted.  The veteran had negative straight leg raising test, 
bilaterally.  The diagnostic impression was probable 
intervertebral disc syndrome,  no lumbar spine ankylosis with 
some questionable radiculopathy on the right.  The examiner 
indicated that the veteran had no pain on range of motion or 
flare ups on any of the above joints.  All of the above 
joints had no additional limitation by pain, fatigue, 
weakness or lack of endurance following repetitive use.  The 
X-ray findings reflected minimal osteophytosis of the 
lumbosacral spine.  The examiner indicated that the veteran 
would likely have difficulty with any gainful employment that 
required manual activities or prolonged study or walking due 
to his lower extremities and his back.  

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.   

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

During the pendency of this claim, the criteria for 
evaluating disabilities of the spine were revised.

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.  With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe. 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2005) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. 38 C.F.R. § 4.59.  

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief. 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2005).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).  

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  For forward flexion of the 
thoracolumbar greater than 60 degrees, but not greater than 
85 degrees or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal control a 
10 percent disability evaluation is warranted.  A 20 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine and a 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

In the case at hand, the veteran's low back disorder is rated 
20 percent disabling, effective March 9, 2005 and 10 percent 
disabling, prior to that time.  

For the period prior to March 9, 2005, it is noted that the 
medical evidence of record has essentially shown full or 
nearly full range of motion of the lumbar spine.  Thus, no 
more than slight limitation has been clinically demonstrated.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Moreover, the veteran's low back disability did not manifest 
more than characteristic pain on motion which warranted a 10 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2003).  Low back symptoms of muscle spasm on extreme 
forward bending, and loss of lateral spine motion, 
unilateral, in a standing position have not been shown.  

Considering the revised criteria, it is noted that prior to 
March 9, 2005, forward flexion of the lumbar spine was not 
shown to be greater than 85 degrees or combined range of 
motion of the thoracolumbar spine not greater than 235 
degrees.   

For the period since March 9, 2005, it is noted that possible 
disc disease was reported on the most recent VA examination.  
In any event, the medical evidence has not demonstrated the 
presence of radicular symptoms in either lower extremity nor 
has it shown the presence of more than mild intervetebral 
disc syndrome.  Moreover, the medical evidence shows that the 
disability is not productive of incapacitating episodes (as 
defined above) having a total duration of at least 4 weeks 
during a 12-month period pertinent to this claim so as to 
warrant an increased rating under either Diagnostic Code 5293 
(effective September 23, 2002) or Diagnostic Code 5243 
(effective September 26, 2003).  Range of motion testing has 
reflected flexion of 0 to 60 degrees and not shown  evidence 
of forward flexion of 30 degrees or less.  It is also noted 
that the medical evidence shows that he retains substantial 
useful motion.  Therefore, a higher rating is not warranted 
on the basis of favorable ankylosis of the thoracolumbar 
spine, and a rating higher than 20 percent is not warranted 
pursuant to any applicable criteria.  

The Board has considered the evidentiary equipoise rule in 
reaching this decision but has determined that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claim.  

Finally, the Board has considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for his service-connected 
low back disability, and that the manifestations of the 
disability are not in excess of those contemplated by the 
assigned evaluation.  Accordingly, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.  



ORDER

Entitlement to an initial rating in excess of 10 percent for 
low back disability prior to March 9, 2005 is denied.  

Entitlement to a rating in excess of 20 percent for low back 
disability since March 9, 2005 is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


